FILED
                             NOT FOR PUBLICATION                              AUG 02 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYAN DAVIS, SR.,                                 No. 09-15333

               Plaintiff - Appellant,             D.C. No. 2:08-cv-02161-FCD-
                                                  JFM
  v.

DAVID R. SHAW; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                               Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Bryan Davis, Sr., a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s dismissal for failure to comply with an order of the court. Ferdik v.

Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing the action,

without prejudice, after Davis failed to file an amended complaint despite being

warned twice that failure to do so would result in dismissal. See id. at 1260-63 (the

district court did not abuse its discretion by dismissing after providing the litigant

with notice of the complaint’s defects and adequate time to amend).

      AFFIRMED.




                                           2                                      09-15333